Title: Enclosure: Gibson & Jefferson’s Account of Tobacco Sale, 18 November 1809
From: Gibson & Jefferson
To: Jefferson, Thomas


            
		  
		  
		    
		   
		  Sale of 11 Hhds Tobacco made on a/c Thomas Jefferson Esqr
               
            1809
            Nov 18th Sold Saml Myers at 60 d/s the whole vizt
               
            
              
                
            Shockoe
         
                1125. 135. 1500
                
              
              
                
            
               
            
         
                1127. 134. 1460
                
              
              
                
                1128. 133. 1530
                
              
              
                
                1129. 135. 1560
                
              
              
                
                1131. 137. 1500
                
              
              
                
                1132. 136. 1376
                
              
              
                
                1135. 135. 1540
                
              
              
              
                
                1126. 135. 1500
                
              
              
                
                1130. 136. 1340
                
              
              
                
                1133. 136. 1310
                
              
              
                
                1134. 140. 1410 
            16,026w
            
         
                 @ 39/6.
                $1055.4
              
              
                Charges
              
              
                
            
            
                        
                        
                        Freight pd 
            G. Cabell $75. 8. Inspection 5.50
         
                $80.58.
                
              
              
                
            Toll & Drayg 5.96. reviewing 5.50 Extra Coopg 50.
                
            11.96
                
              
              
                
            Commission 2½ ⅌cent on $1055. 4
                
                          26.37
         
                 $118.91
              
              
                Nett proceeds
                
                $936.13
              
              
                
                        
                        
                        
                     
            ¹⁄₂₁ 
                        th part of the above to be paid Saml Page
            
         
                
                
                            44.58
         
              
              
                
                
                $891.55
              
              
                
                        
            ¹⁄₁₂ 
                        th 
            〃
            
            〃
            
            〃 Balance to be paid B. Griffin
            
            
            
         
                
                
                            74.29
         
              
              
                to the credit of a/current
                
                
                        $817.26
         
              
              
                Errors Excepted
                
              
            
            
            
            
            
            
            
            
            Richmond
              18th Nov. 1809
          